 



Exhibit 10.WW

EMPLOYEE EMPLOYMENT AGREEMENT

     THIS EMPLOYEE EMPLOYMENT AGREEMENT, effective on the 13th day of January,
2003, by and between MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY (“Merc-Safe”)
(the “Employer”), a corporation organized under the laws of the State of
Maryland, with its headquarters located at Two Hopkins Plaza, Baltimore,
Maryland 21201, and MICHAEL M. PAESE, hereinafter referred to as “Employee.”

     WHEREAS, Employer is engaged in the banking, trust and investment
management business, and Employee has special skills and talents in that
business; and

     WHEREAS, Employer has employed Employee on the terms provided herein, and
Employee, in turn, has accepted full-time employment with Employer according to
such terms.

     NOW, THEREFORE, in consideration of the mutual covenants hereinafter
contained, the parties do hereby agree as follows:

     1.     Title of Employee. Employee will serve as Senior Vice President /
Associate Counsel of Merc-Safe. This office may be changed during the term of
this Agreement by mutual consent of the parties.

     2.     Term. The term of this Agreement shall begin on January 13, 2003,
and shall terminate on January 13, 2005.

     3.     Compensation. Employee shall be paid a base annual salary as
determined by the Board of Directors of Merc-Safe from time to time, at a rate
of not less than $200,000 per calendar year, subject to withholding for
appropriate items. Employee will be designated as a Class III participant in the
Employer’s Annual Incentive Compensation Plan (“AICP”). Such bonuses shall be
determined by Employer’s Compensation Committee under the AICP in good faith. If
the AICP is revoked or amended for other than good faith economic reasons so as
to decrease or eliminate a bonus to which Employee would otherwise have been
entitled as a designated participant under the immediately pre-existing terms of
the AICP, he shall be paid any such diminution in bonus as additional
compensation on or before March 1 next following the close of each year for
which such a bonus would otherwise have been payable under the terms of the AICP
for such year.

     4.     Other Benefits. Employee shall be entitled to participate in, and to
receive benefits under, any qualified retirement plan, profit sharing plan,
savings plan, group life, disability, sickness, accident and health programs, or
any other benefit plan or arrangement made available by Employer to its officers
generally, subject to and on a

 



--------------------------------------------------------------------------------



 



basis consistent with the terms, conditions and overall administration of each
such plan or arrangement. Any awards of stock incentives will be in the
discretion of the Employer. In addition, Employee shall be entitled to certain
benefits under an Employee Severance Agreement among Employee, Mercantile
Bankshares Corporation and Merc-Safe dated January 13, 2003 (as such agreement
may be amended from time to time).

     5.     Expenses. Employer shall reimburse Employee for all reasonable
expenses incurred by Employee in connection with the business of the Employer,
including expenses for entertainment, travel and similar items. Employee shall
submit to Employer substantiation for reimbursable expenses.

     6.     Vacation. Employee shall be entitled to a minimum of three weeks
vacation each year.

     7.     Scope of Employment. Employee shall perform the duties of Associate
Counsel of Merc-Safe. Employee agrees to serve with undivided loyalty to
Employer and to devote all of his working time and efforts in performance of
such duties, except for attention to personal investments, participation in
family business enterprises, outside directorships, and public service
commitments, provided that none of the foregoing shall unreasonably interfere
with his principal employment. Employer shall provide Employee with suitable
office, secretarial and other support assistance appropriate to his position.

     8.     Early Termination. This Agreement shall terminate prior to its
specified expiration, as may be extended from time to time, on the occurrence of
the death of Employee, or termination by the Employer for good cause. For
purposes of this Agreement, good cause shall be limited to proven or admitted
fraud or material illegal acts by Employee or a breach of any of Employee’s
covenants of undivided loyalty to and the performance of duties for Employer, as
set out in Section 7 of this Agreement. In addition, if Employee is unable to
perform his duties of office by reason of illness or incapacity for a period of
more than one hundred eighty (180) consecutive days, Employer shall be entitled
to remove Employee from some or any of his offices; provided that Employer shall
restore Employee to any such office if he shall become able to perform the
duties of any such office at any time within the three hundred sixty-five
(365) days next following his removal from any such office. Notwithstanding the
provisions of Section 3 of this Agreement, in the event of Employee’s long-term
disability as defined under Employer’s Disability Insurance Plan, Employee shall
be compensated as provided under such Plan and shall not receive his base salary
or earn any bonus under this Agreement for the period of time that such
disability shall continue.

     In the event that this Agreement is terminated for good cause as herein
provided, all obligations hereunder of Employer to Employee (other than for
reimbursement of expenses incurred by Employee prior to termination and any
employee benefits that are not extinguished by termination for cause) shall also
simultaneously terminate forthwith.

2



--------------------------------------------------------------------------------



 



          In the event that Employer terminates Employee’s employment without
good cause during the original or any extended term of this Agreement, all
benefits (including salary) to Employee provided for in this Agreement shall
continue until the expiration of the remaining term of this Agreement. To the
extent that it shall not be practicable or legally feasible to continue any such
benefit in the form provided for in this Agreement, Employer may provide an
equivalent benefit in some other form or may pay or provide to Employee the
economic value of such benefit.

     9.     Non-Competition. Employee agrees that upon termination of his
employment with Employer, he shall not engage in competitive activities in the
State of Maryland or in contiguous states, or the District of Columbia, or in
any other state in which any offices are maintained by Merc-Safe or affiliated
entities, as an employee of, consultant to, or in any other comparable capacity
with, any other banking institution, bank holding company, financial holding
company, or entity engaged in furnishing investment advice or investment
management services, for a period of six months following such termination.
Employee agrees that Employer shall be entitled to injunctive relief, in lieu of
or in addition to damages, for a violation by Employee of the provisions of this
Section 9.

     10.     Successors. This Agreement shall be binding upon and inure to the
benefit of all successors of Employer, whether by merger, consolidation,
reorganization, share exchange, transfer of assets or otherwise. This Agreement
shall not be otherwise assignable by Employer except with the prior written
consent of Employee. Employee shall not assign his rights or duties under this
Agreement, except (a) as provided in Section 1 of this Agreement, and (b) as
provided under any employee or Employee benefit plan with Employer relating to
Employee.

     11.     Notices. All notices called for under this Agreement shall be in
writing addressed to Employer at Two Hopkins Plaza, Baltimore, Maryland 21201,
Attention: Corporate Secretary, and to Employee at Two Hopkins Plaza, Baltimore,
Maryland 21201, or to such other address as either party may designate to the
other in writing from time to time. Any such notice shall be effective when
received or two (2) business days after mailing, postage prepaid, by first
class, certified or registered mail, return receipt requested.

     12.     Entire Agreement. This Agreement represents the entire agreement
between the parties, and all prior representations, agreements and
understandings between the parties as to its subject matter are of no further
force or validity.

     13.     Amendments. Any amendments to this Agreement must be in writing
signed by both parties hereto.

     14.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland, without reference to
principles of conflict of laws.

3



--------------------------------------------------------------------------------



 



     15.     Headings. The headings used in this Agreement are solely for
convenience and are not to be used in the construction or interpretation hereof.

     16.     Severability. In the event that one or more of the provisions of
this Agreement are found to be unenforceable or illegal, the remaining
provisions of the Agreement shall remain in full force and effect.

     IN WITNESS WHEREOF, the parties have executed this Employee Employment
Agreement, as of the day and year first above written.

WITNESS:

            By: /s/ Michael M. Pease

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

          MICHAEL M. PAESE       ATTEST:   MERCANTILE-SAFE DEPOSIT         AND
TRUST COMPANY       By: /s/ John L. Unger   By: /s/ Edward J. Kelly, III

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  (SEAL) JOHN L. UNGER       EDWARD J. KELLY, III Secretary       Chairman and
Chief Executive Officer

4